Wright, J.
The only question in this case is, whether, upon the strength of this letter, and by its terms, defendant is liable in this action. Eor it will be borne in mind *529that there is no charge of fraud. Nor is it stated tha' defendant knew that Barker had been refused credit, n that any additional undertaking was demanded. So, t the averment, that by this instrument defendant “b himself for the payment,” etc., and other similar s' ments, can avail nothing, except as they find suppor the language of the letter itself. For this we must nece sarily regard as the measure of defendant’s liability.
In our opinion, the letter does not contain any provision or undertaking which will make the defendant liable. The assurance of Barker’s honesty did not amount to a promise to pay. There was no promise to pay, nor any fraud. Defendant promised, or rather stated, that the money due from him to Barker would be forthcoming, but to whom he did not state. It would certainly be a forced construction to say that it was to plaintiffs. Then, too, there is no averment of notice that plaintiff had ever accepted the guaranty. Lee v. Dick, 10 Pet. 482, and the many cases collected in 2 Par. on Cont. 13, note d.
Affirmed.